Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 1 of 17 PageID: 19197



  Thomas R. Calcagni
  Eric T. Kanefsky
  Ralph J. Marra, Jr.
  CALCAGNI & KANEFSKY LLC
  One Newark Center
  1085 Raymond Blvd.
  14th Floor
  Newark, NJ 07102
  (862) 397-1796
  rmarra@ck-litigation.com

  Anne S. Kenney
  Steven M. Siros
  JENNER & BLOCK LLP
  353 N. Clark Street
  Chicago, IL 60654
  (312) 222-9350

  Attorneys for Congoleum
  Bath Iron Works Corporation

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                NEWARK VICINAGE

                                              :
   OCCIDENTAL CHEMICAL                        :
   CORPORATION,                               : Civil Action No. 2:18-cv-11273-MCA-JAD
                                              :
         Plaintiff,                           :
                                              :            BATH IRON WORKS
         v.                                   :    CORPORATION’S THIRD-PARTY
                                              :          COMPLAINT AGAINST
   21ST CENTURY FOX AMERICA, INC.             :      CONGOLEUM CORPORATION
   et al.,                                    :
                                              :
         Defendants.                          :
                                              :

                 BATH IRON WORKS CORPORATION’S THIRD-PARTY
                 COMPLAINT AGAINST CONGOLEUM CORPORATION

        Bath Iron Works Corporation (“BIW”), by and through its attorneys, alleges as follows:
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 2 of 17 PageID: 19198



                                          INTRODUCTION

            1.   This action is brought by BIW to enforce the promise of indemnification made to

  it by Congoleum Corporation (“Congoleum”) as part of a 1986 corporate reorganization and to

  require Congoleum to accept responsibility as the potentially responsible party, if such liability is

  found against BIW, with respect to the above-captioned action (“Action”). In addition, BIW seeks

  declaratory judgment that Congoleum is the real party-in-interest in this Action and that BIW bears

  no responsibility for the environmental contamination alleged at the property at issue in this

  Action.

            2.   Since its founding in 1884, BIW has built private, commercial, and military ships

  at a shipyard located in Bath, Maine.

            3.   Since the late 1880s, Congoleum, and its predecessors, have operated a resilient

  flooring business (the “Resilient Flooring Business”) based in New Jersey, which included a

  manufacturing facility located in Kearny, New Jersey, along the Passaic River (the “Kearny

  Property”). The Kearny Property is a 60-acre plot of land originally owned by Congoleum-Nairn,

  Inc. (“Congoleum-Nairn”).

            4.   In 1986, BIW and Congoleum both were owned by the same corporate parent. That

  year, as part of a series of transactions, the parties’ then corporate parent “spun off” BIW and

  Congoleum to separate owners. In a July 1986 merger agreement (the “1986 Merger Agreement”)

  that was part of that reorganization, Congoleum broadly promised to defend, indemnify, and hold

  BIW harmless against all claims or losses (including attorneys’ fees) arising before or after the

  merger’s effective date, arising out of or relating to the conduct of the Resilient Flooring Business.

  The parties agreed that this covenant would continue without time limit.




                                                    2
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 3 of 17 PageID: 19199



          5.      Indeed, in the years since the 1986 Merger Agreement, Congoleum complied with

  and acknowledged its indemnification obligations under the parties’ contract by, for example,

  providing indemnification for liabilities related to its resilient flooring business that were initially

  presented to BIW in the years following the 1986 merger agreement.

          6.      Congoleum only recently walked away from its continuing indemnification

  obligation to BIW. Specifically, faced with environmental liability in New Jersey – where

  Congoleum has operated its flooring business for decades – Congoleum has disclaimed any duty

  to defend and indemnify BIW. Through this about-face, Congoleum seeks to pass responsibility

  for the environmental liabilities of its flooring business in New Jersey on to BIW.

          7.      Congoleum’s bad-faith denial of its contractual duties is contrary to its prior

  conduct and would burden BIW – a Maine shipbuilder that never engaged in the flooring business

  or any other manufacturing activity in New Jersey – with the significant cost of cleaning-up the

  alleged contamination left by Congoleum’s flooring business in New Jersey, unfairly harming

  BIW’s business.

          8.      Congoleum’s conduct is contrary to the parties’ contract of indemnification and is

  fundamentally unfair. Accordingly, by this action, BIW seeks a declaration of its rights under the

  1986 Merger Agreement and a judgment against Congoleum for breaching its contractual duties

  to BIW.

                                            JURISDICTION

          9.      This action stems from environmental contamination allegedly associated with 195

  Belgrove Drive, Kearny, New Jersey (the “Kearny Property”). In its Complaint in the above-

  captioned matter, Occidental Chemical Corporation (“OxyChem”) alleges costs associated with

  environmental contamination stemming from the Kearny Property and further alleges that BIW is



                                                     3
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 4 of 17 PageID: 19200



  responsible and liable for these costs as an owner and/or operator of that property at the time of

  disposal of hazardous substances. However, BIW is not the responsible party for any alleged

  environmental contamination that occurred on the Kearny Property. BIW brings this Third-Party

  Complaint because Congoleum is the rightful party responsible for any costs related to

  environmental liabilities associated with the flooring operations in Kearny. Therefore, BIW’s

  Third-Party Complaint forms part of the same case or controversy as OxyChem’s Complaint in

  the above-captioned matter (the “Occidental Lawsuit”), and accordingly, this Court has

  jurisdiction over BIW’s Third-Party Complaint pursuant to 28 U.S.C. §§ 1331 and 1367.

          10.     This Third-Party Complaint is brought pursuant to Rule 14(a) of the Federal Rules

  of Civil Procedure.

          11.     This Court is the appropriate venue pursuant to 28 U.S.C. § 1391, as a substantial

  part of the events and omissions giving rise to the claim, as well as the damages alleged, occurred

  and continue to occur, in this judicial district.

                                                PARTIES

          12.     BIW is a corporation formed under the laws of the State of Maine with its principal

  place of business at 700 Washington Street, Bath, Maine 04530. BIW has been exclusively in the

  business of shipbuilding for decades.

          13.     Congoleum is a corporation formed in the State of Delaware with a principal place

  of business of 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, NJ 08619-0127. Congoleum

  manufactures and sells various flooring products.

                                     FACTUAL BACKGROUND

          14.     Congoleum is the latest in a number of corporations that have historically done

  business under the name “Congoleum,” and conducted resilient floor product operations.



                                                      4
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 5 of 17 PageID: 19201



  Congoleum’s resilient flooring operations have included the manufacturing of linoleum and vinyl

  flooring products, vinyl asbestos tiles, various associated pastes, waxes and adhesives, and specific

  products for military use (tent cloth, camouflage netting, mildew proof sandbags and synthetic

  leather, all manufactured for the military during World War II). Congoleum is the successor to

  the resilient floor product operations of its predecessor businesses.

          15.     Over the years, Congoleum and its predecessors conducted resilient floor product

  operations in New Jersey, including in the town of Kearny, New Jersey, which sits along the

  Passaic River. Congoleum and its predecessors conducted resilient floor product operations at the

  Kearny Property, along the Passaic River, continuously from the 1880s through the 1980s.

          16.     BIW has never owned or operated any business in Kearny, New Jersey, or along

  the Passaic River. Rather, BIW was incorporated in Maine in 1884, and continues to operate a

  shipbuilding facility located in Bath, Maine. For more than a century, BIW has manufactured

  recreational, commercial and military ships. At peak production during World War II, BIW’s

  shipyard launched a Navy destroyer every 17 days. Today, BIW continues to build destroyers for

  the United States Navy at its Bath, Maine shipyard.

          17.     For a period of time prior to August 1986, Congoleum, its predecessor businesses,

  and BIW, were owned as sibling businesses by the same corporate parent, called Congoleum

  Industries, Inc. (“CII”). During this period, Congoleum and BIW operated separate businesses in

  separate locations: Congoleum and its predecessors conducted resilient flooring operations,

  including in Kearny, New Jersey. BIW conducted its shipbuilding business in Bath, Maine.

          18.     In 1986, the parties’ owners engaged in a restructuring in part to facilitate savings

  in Maine state taxes. Later that year, CII sold different parts of its corporation to different entities.

  With regard to the resilient flooring operations, CII formed a separate company to own these



                                                     5
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 6 of 17 PageID: 19202



  operations called Resilco, Inc., and then sold its resilient flooring operations to Resilient

  Acquisition, Inc., a company formed by a third-party buyer for the purpose of acquiring the assets

  and liabilities of CII’s resilient flooring operations, by means of an Agreement and Plan of Merger

  By and Among Resilient Holdings, Inc. Resilient Acquisition Inc., Congoleum Corporation and

  Congoleum Industries, Inc., dated as of July 1, 1986, which is the “1986 Merger Agreement” at

  issue and defined above. The new corporation was then renamed Congoleum Corporation – the

  Congoleum in this matter.

          19.     As part of that transaction, through an April 1986 Instrument of Assignment and

  Assumption, Congoleum was broadly assigned the assets of the Resilient Flooring Business, and

  Congoleum broadly assumed all liabilities (known or unknown, and whether absolute, accrued,

  contingent or otherwise) directly related to the transferred assets and to the Resilient Flooring

  Business conducted by its predecessors at the time, regardless of whether those liabilities were

  asserted before or after such time.

          20.     In the 1986 Merger Agreement, Congoleum and BIW agreed to certain rights and

  responsibilities with respect to the other. As relates to the instant action, Congoleum took the

  assets and liabilities related to the Resilient Flooring Business and agreed to defend, indemnify

  and hold BIW harmless against any loss or claim arising out of or related to those operations.

          21.     In the 1986 Merger Agreement, Congoleum acquired a portion of the Kearny

  Property, on which it operated a research and development lab and administrative offices until

  Congoleum sold that portion of the Kearny Property on March 18, 1987.

          22.     The 1986 Merger Agreement contains a provision entitled “Agreement to Defend

  and Indemnify” that provides in part that Congoleum: “will indemnify and hold harmless CII,

  Bath and their respective affiliates . . . against any and all losses, claims, damages, liabilities, costs,



                                                      6
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 7 of 17 PageID: 19203



  expenses (including, without limitation, attorneys’ fees), judgments and amounts paid in

  settlement in connection with any pending, threatened or completed claim, action, suit, proceeding

  or investigation, whether civil, criminal, administrative or investigative, incurred or suffered by

  CII or its affiliates arising (before or after the Effective Time) out of or relating to the conduct of

  the Business whether before or after the Effective Time . . . . This covenant shall survive the

  Effective Time, shall continue without time limit and is intended to benefit CII, Bath and their

  respective affiliates.” “Bath,” as used in the 1986 Merger Agreement, refers to BIW. “Business,”

  as used in the 1986 Merger Agreement “refers to the business presently conducted by the [seller]

  which previously was conducted by the Resilient Flooring Division of the Delaware corporation

  organized in 1984 and prior to April 18, 1986 known as ‘Congoleum Corporation[.]’”

         23.     Other transactional agreements related to, and integrated with, the 1986 Merger

  Agreement also make clear the intent to protect BIW against all liabilities relating to the Resilient

  Flooring Business by both Congoleum’s assumption of liabilities and Congoleum’s

  indemnification of BIW.

         24.     In addition to the agreements that show Congoleum’s assumption of liabilities and

  duty to indemnify BIW, Congoleum’s post-1986 conduct demonstrates Congoleum

  acknowledging its status as the successor to the Kearny Property. For years after the 1986

  Agreement, Congoleum took the position that it was the successor to the historic flooring

  operations of the predecessor Congoleum entities that operated facilities and were headquartered

  in Kearny, New Jersey. For example, Congoleum used the historic insurance policies of the

  flooring business that it obtained in the 1986 Agreement to cover the historic environmental

  liabilities of the flooring business, including at the former manufacturing facilities in Kearny.




                                                    7
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 8 of 17 PageID: 19204



         25.     Specifically, on February 28, 2002, in its insurance coverage lawsuit, Congoleum

  asserted it “is the successor to Congoleum-Nairn, Inc. and Congoleum Industries, Inc., as well as

  successor to other corporations using the Congoleum Corporation name,” and expressly demanded

  insurance coverage for environmental liabilities, including coverage for claims relating to the

  Passaic River, based on insurance policies listed in the Disclosure Schedule of the 1986 Merger

  Agreement. (Congoleum v. ACE American Insurance Company, et al., Dkt. No. MID-L-8908-01

  (N.J. Super. Ct.), the “Congoleum Coverage Action,” February 28, 2002 Amended Answer.)

         26.     Congoleum continued to make similar statements regarding its connection to and

  its successorship of Congoleum-Nairn. During its bankruptcy proceedings in 2006, Congoleum’s

  then-Chief Financial Officer, Howard Feist, testified via sworn declaration that BIW had “no

  responsibility for any of the liabilities of the Congoleum Flooring Business” in Kearny, and that,

  with respect to the Congoleum Resilient Flooring Business, “Congoleum is the successor in

  interest.” (See, e.g., In re Congoleum, Case No. 03-51524 (KCF), United States Bankruptcy Court

  for the District of New Jersey, the “Congoleum Bankruptcy Proceedings,” Dkt. No. 4439-3.)

  During these bankruptcy proceedings, Congoleum attorneys also told the court the following:

  “After a great deal of due diligence there is no question in my client’s mind that we are the

  successor, the company that is now called Congoleum is the successor to all of the flooring

  business that had been run by predecessors.” (Congoleum Bankruptcy Proceedings, September

  11, 2006 Trial Tr. at 51:3-51:14.)

         27.     In addition, Congoleum acted as the successor to the flooring operations in response

  to government requests. Specifically, on December 24, 1996, Congoleum received a request for

  information from the U.S. Environmental Protection Agency (“EPA”) concerning possible

  discharges of allegedly hazardous substances from the Kearny Property, as part of the EPA’s



                                                  8
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 9 of 17 PageID: 19205



  investigation into the release of hazardous substances into the Passaic River. Instead of alerting

  BIW to the EPA request, Congoleum (1) responded to EPA on January 15, 1998 and (2) put its

  insurers on notice of the EPA’s inquiry.

          28.      On September 24, 2003, Congoleum received another letter from the EPA. This

  time it was a Notice of Potential Liability under 42 U.S.C. § 9607(a) for contamination in the lower

  8.3 miles of the Lower Passaic River, which is part of the Diamond Alkali Superfund Site.

  Congoleum, again, did not tender this notice to BIW; rather, it engaged with the EPA and noticed

  its insurers of its potential liability.

          29.      Likewise, in a March 14, 2007 letter to Congoleum’s auditors, Congoleum

  referenced the 1996 inquiry from the EPA concerning “possible discharges from Congoleum’s

  former Kearny, New Jersey plant into the Passaic River.” In discussing that potential

  environmental liability concerning Kearny with its auditors, Congoleum explained that it,

  Congoleum, owned and operated a manufacturing facility at the Kearny site from the late 1880’s

  to the early or mid-1970’s and maintained administrative offices in a small laboratory at the site

  until the mid-1980s. Again, Congoleum did not even suggest BIW might be liable.

          30.      On March 31, 2016, Congoleum received another Notice of Potential Liability

  under 42 U.S.C. § 9607(a) from the EPA for the Diamond Alkali Superfund Site/Lower Passaic

  River Study Area, which is the subject of the above-captioned matter. Once again, Congoleum

  put its insurance carrier on notice of the EPA Notice but did not tender this claim for the Diamond

  Alkali Superfund Site/Lower Passaic River Study Area to BIW. Congoleum has never tendered

  this claim to BIW.




                                                   9
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 10 of 17 PageID: 19206



           31.     So Congoleum was engaged with the EPA about environmental liabilities

   concerning the Passaic River and Kearny for over 20 years without suggesting BIW was the real

   party in interest.

           32.     On June 30, 2018, BIW (but not Congoleum) was named as one of dozens of

   defendants by OxyChem in the above-captioned matter.

           33.     OxyChem sued BIW based solely on the actions of its alleged “predecessor

   Congoleum Corp.” Specifically, OxyChem alleges that BIW “is the result of three mergers,

   beginning with Congoleum Corp.” and that “BIW, through its predecessor Congoleum Corp.,

   operated at a property located at 195 Belgrove Drive, Kearny, New Jersey.” OxyChem goes on to

   allege the following: “From the late-1880s to the early- to mid-1970s, Congoleum owned and

   operated a flooring manufacturing facility at the property and manufactured all types of linoleum

   and/or vinyl floorings, wall coverings, and desk tops. . . . From the late 1880s to mid-1980s,

   Congoleum operated a laboratory at the Property. During the early- to mid-1940s (during World

   War II), Congoleum manufactured various products for military use, including tent cloth, aerial

   torpedo parts, grenades and synthetic leathers. Also during the time Congoleum operated at the

   property, it manufactured adhesives used for flooring, which included lignin and mercury;

   manufactured vinyl asbestos tile; and operated a power plant, which included a steam generator,

   oil-fueled boilers, and a backup electric generator.” (Complaint at ¶ 251.)

           34.     OxyChem further alleges the following about the Congoleum’s former site: “COCs

   [chemicals of concern] stored, used, and/or produced at the property included lead, mercury,

   PAHs, and PCBs. Site soil contamination includes hazardous substances, such as dioxin-associated

   compounds, DDT, PAHs, PCBs, copper, lead, and mercury. Site groundwater contamination at

   the Property also includes dioxin-associated compounds, PAHs, PCBs, copper, lead, and mercury.



                                                   10
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 11 of 17 PageID: 19207



   Over the years, there were several documented and potential direct discharges from the property

   to the Passaic River. In the 1940s through the early 1970s, during times of wet weather/sewer

   system overflow, untreated contact cooling water was discharged to the Passaic River….” (Id. at

   ¶ 251.)

             35.   OxyChem alleges that “BIW is liable as an owner and/or operator at the time of

   disposal of hazardous substances. Releases of hazardous substances including lead from the

   property have contaminated and continue to contaminate the sediments in the Lower Passaic River,

   including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s

   mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, BIW is

   therefore liable for the costs of response resulting from the release of hazardous substances from

   the Facility, including the costs of removing and/or capping lead and other hazardous substances

   it disposed of that have contaminated and continue to contaminate the river, including but not

   limited to PCBs, mercury, copper, and PAHs.” (Id. at ¶ 251.)

             36.   On October 26, 2017, DVL, Inc. and DVL Kearny Holdings, LLC (together,

   “DVL”) sued BIW and Congoleum in DVL, Inc. and DVL Kearny Holdings, LLC v. Congoelum

   Corp. and Bath Iron Works Corp., No. 2:17-cv-04261-KM-JBC (D. N.J.) (the “DVL Lawsuit”) to

   recover damages for the alleged discharge of polychlorinated biphenyls (“PCBs”) and other

   hazardous substances at a piece of property located at 160-194 Passaic Avenue in Kearny, New

   Jersey (the “DVL Property”). The 8-acre DVL Property is part of the larger Kearny Property that

   was originally owned by Congoleum-Nairn.

             37.   Congoleum is currently participating in confidential allocation proceedings

   directed by the EPA and conducted by David Batson, related to liability for environmental




                                                  11
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 12 of 17 PageID: 19208



   contamination the Diamond Alkali Superfund Site and the Lower Passaic River Study Area

   Operable Unit No. 2 (the “Batson Allocation”).

          38.      All the material allegations relating to BIW or Congoleum in the Batson Allocation,

   DVL Lawsuit, and this Action relate to the Resilient Flooring Business of Congoleum and its

   predecessors.

          39.      On March 22, 2018, BIW demanded Congoleum defend and indemnify it in

   connection with this Action. Congoleum denied this request on April 11, 2018 and, accordingly,

   has breached its obligation to defend and indemnify BIW as required by the 1986 Merger

   Agreement.

       CLAIM 1: BREACH OF CONTRACT – DUTY TO DEFEND AND INDEMNIFY

          40.      BIW restates and realleges the allegations set forth in paragraphs 1 through 39

   above and incorporates them by reference.

          41.      The 1986 Merger Agreement is a valid, binding, and enforceable agreement.

          42.      Congoleum has a duty to defend BIW and indemnify BIW for costs incurred in

   defending this action under the 1986 Merger Agreement.

          43.      Following the Merger Agreement, BIW merged with CII and became the surviving

   entity. Pursuant to Section 8.06, the 1986 Merger Agreement also inures to the benefit of BIW as

   CII’s successor.

          44.      By failing to accept BIW’s demand for a defense and indemnification, Congoleum

   has breached its obligation to defend and indemnify BIW as required by the 1986 Merger

   Agreement.

          45.      BIW has substantially performed all of its obligations, but Congoleum has

   materially breached its obligations under the 1986 Merger Agreement.



                                                    12
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 13 of 17 PageID: 19209



          46.     As a direct and proximate result of Congoleum’s material breach, BIW has

   incurred, and will continue to incur, costs, expenses, damages, and other amounts, including but

   not limited to attorneys’ fees, in the Occidental Lawsuit, all of which are recoverable under the

   1986 Merger Agreement.

        CLAIM 2: BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

          47.     BIW restates and realleges the allegations set forth in paragraphs 1 through 46

   above and incorporates them by reference.

          48.     The 1986 Merger Agreement is a valid, binding, and enforceable agreement.

          49.     Under the 1986 Merger Agreement, Congoleum owes BIW the duty of good faith

   and fair dealing.

          50.     The 1986 Merger Agreement imposes on Congoleum a duty to defend, indemnify

   and hold harmless BIW for all costs, expenses, damages, and other amounts, including but not

   limited to attorneys’ fees, in the Occidental Lawsuit.

          51.     BIW has substantially performed all of its obligations under the 1986 Merger

   Agreement, but Congoleum has materially breached its obligation of good faith and fair dealing

   including by, among other things, failing and refusing to honor its obligation to defend and

   indemnify BIW in the Occidental Lawsuit after having previously accepted responsibility for

   claims and expenses tendered by BIW to Congoleum relating to the conduct of the Resilient

   Flooring Business before the 1986 Merger Agreement and represented to a bankruptcy court that

   BIW had “no responsibility for any of the liabilities of the Congoleum Flooring Business.”

          52.     As a direct and proximate result of Congoleum’s material breach, BIW has

   incurred, and will continue to incur, costs, expenses, damages, and other amounts, including but




                                                   13
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 14 of 17 PageID: 19210



   not limited to attorneys’ fees, in the Occidental Lawsuit, all of which are recoverable under the

   1986 Merger Agreement.

                               CLAIM 3: CERCLA CONTRIBUTION

          53.     BIW restates and realleges the allegations set forth in paragraphs 1 through 52

   above and incorporates them by reference.

          54.     Pursuant to CERCLA § 113(f), 42 U.S.C. § 9613(f), “[a]ny person may seek

   contribution from any other person who is liable or potentially liable under [CERCLA § 107(a)]

   during any civil action under . . . [CERCLA § 107(a)].”

          55.     Pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), liability attaches when: (a) the

   a person is a potentially responsible party under CERCLA; (b) hazardous substances were disposed

   of at a facility; (c) there has been a release or threatened release of hazardous substances from the

   facility into the environment; and (d) the release or threatened release has required or will require

   necessary response costs.

          56.     Under CERCLA § 107(a), 42 U.S.C. § 9607(a), potentially responsible parties

   include: (a) the current owner or operator of a facility; (b) any person who owned or operated the

   facility at the time of the disposal of a hazardous substance; (c) any person who arranged for the

   disposal or transport for disposal of hazardous substances at a facility; and (d) any person who

   accepts or accepted hazardous substances for transport to sites selected by said person.

          57.     OxyChem and/or EPA allege that hazardous substances as defined by CERCLA

   were either (1) disposed of or released to the environment at or from the Kearny Property by

   Congoleum and/or Congoleum-Nairn, or (2) disposed of or released to the environment during the

   time of Congoleum’s and/or Congoleum-Nairn’s ownership or operation of the Kearny Property.




                                                    14
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 15 of 17 PageID: 19211



          58.     Congoleum is the proper successor-in-interest to Congoleum-Nairn for any and all

   liabilities that are associated with the Kearny Property and any environmental conditions at or

   emanating from the Kearny Property from the operations of Congoleum-Nairn or its successors.

          59.     The Kearny Property and the Diamond Alkali Superfund Site are each a “facility”

   as defined under Section 101(9), 42 U.S.C. § 9601(9).

          60.     Congoleum is a potentially responsible party pursuant to CERCLA § 107(a), 42

   U.S.C. § 9607(a).

          61.     In the event that BIW is found liable in this action or is required to pay any portion

   of the costs allegedly incurred or to be incurred with regard to the investigation or remediation of

   hazardous substances at or from the Kearny Property, then BIW will have incurred necessary

   response costs consistent with the National Contingency Plan.

          62.     In the event that BIW is found liable in this action or is required to pay any portion

   of the costs allegedly incurred or to be incurred with regard to the investigation or remediation of

   hazardous substances at or from the Kearny Property, Congoleum is liable to BIW pursuant to

   CERCLA § 113(f), 42 U.S.C. § 9613(f), for any amount that BIW is ordered to pay that is in excess

   of the equitable, proportionate share, if any, of BIW’s liability.

                  CLAIM 4: DECLARATORY JUDGMENT UNDER CERCLA

          63.     BIW restates and realleges the allegations set forth in paragraphs 1 through 62

   above and incorporates them by reference.

          64.     Occidental brought this action against BIW, in part, as a cost recovery action under

   CERCLA § 107, 42 U.S.C. § 9607.

          65.     CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), states that in any initial action for

   recovery of costs referenced in CERCLA § 107, “the court shall enter a declaratory judgment on



                                                    15
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 16 of 17 PageID: 19212



   liability for response costs or damages that will be binding on any subsequent action or actions to

   recover further response costs or damages.”

           66.       BIW is entitled to judgment under CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2),

   and 28 U.S.C. §§ 2201 and 2202 against Congoleum declaring that Congoleum shall be liable to

   BIW for any and all costs and for contribution arising from the alleged contamination at or

   emanating from the Kearny Property that are in excess of BIW’s equitable, proportionate share, if

   any, of any response costs and damages, which judgment shall be binding in any subsequent action

   to recover further costs and/or contribution arising from the same alleged contamination at issue

   in this action.

                                         PRAYER FOR RELIEF

           Wherefore, BIW prays for:

           A.        A judgment declaring that Congoleum is obligated to defend, indemnify, and hold

                     BIW harmless for all costs and fees, including but not limited to attorneys’ fees,

                     arising out of claims concerning the Kearny Property;

           B.        A judgment declaring that BIW is not liable for any response costs at the Kearny

                     Property;

           C.        A judgment declaring that Congoleum is the proper party-in-interest with respect

                     to the Kearny Property and that Congoleum is and shall be responsible for all

                     current and future costs arising from the alleged contamination at or emanating

                     from the Kearny Property that are in excess of BIW’s equitable, proportionate

                     share, if any, of any response costs and damages;

           D.        Pre-judgment and post-judgment interest; and

           E.        Such other further relief as the Court may deem proper and just.



                                                     16
Case 2:18-cv-11273-MCA-JAD Document 836 Filed 09/24/19 Page 17 of 17 PageID: 19213



                                         JURY DEMAND

         BIW demands a trial by jury on all issues so triable.


    Dated: September 24, 2019                       Respectfully submitted,

                                                    /s/ Ralph J. Marra
                                                    Ralph J. Marra
                                                    Thomas R. Calcagni
                                                    Eric T. Kanefsky
                                                    CALCAGNI & KANEFSKY LLC
                                                    1085 Raymond Blvd.
                                                    14th Floor
                                                    Newark, NJ 07102
                                                    (862) 397-1796
                                                    rmarra@ck-litigation.com

                                                    Anne S. Kenney
                                                    Steven M. Siros
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, IL 60654
                                                    (312) 222-9350
                                                    mdoornweerd@jenner.com
                                                    wthomson@jenner.com

                                                    Attorneys for Congoleum
                                                    Bath Iron Works Corporation




                                                 17
